Beck, J.
(After stating the foregoing facts.)
1. This court will not interfere with the discretion of the trial judge in refusing to grant a motion for the postponement of .a criminal ease to allow counsel to prepare for trial, where it is not made to 'appear that there has been a gross abuse of discretion, or that the trial judge has displayed a want of consideration for the rights of the accused, which amounts to a denial of a fair trial. Harris v. State, 119 Ga. 114 (45 S. E. 973), and cases cited. The ground of the motion predicated upon the statement of one of the counsel for the accused, that he was physically unable to go into the case at the time of the trial, and had been unwell for several days, presents no reason for the grant of a new trial by this court, in view of what was ruled in the ease of Rawlins v. State, 124 Ga. 31, 33 (52 S. E. 1), which was followed in the ease of Rowland v. State, 125 Ga. 792 (54 S. E. 694).
*134, 2. All of the evidence introduced upon the trial shows that the shooting of the woman, Selma, by the accused was unprovoked murder. According to the testimony of the eye-witnesses who spoke on the trial, the husband, without provocation, shot at his wife four times, striking her once in the breast and three times in the bowels, inflicting wounds from which she died in a few hours. In his statement the defendant claimed that an assault was being made upon him, and that he shot at his assailant under circumstances which might, if his statement had been credited by the jury, have reduced the. homicide to the grade of manslaughter. But there was no request to charge the law of voluntary manslaughter, and it was not error for the judge, in the absence of a written request upon that subject, to omit giving such a charge.
3. One ground of the motion for a new trial was based upon evidence alleged to have been discovered after the trial. The evidence consisted of the affidavits of two witnesses, one of whom deposed that after hearing the shooting she arrived at or near the place- of the homicide, and that she saw one Ben Burney making a violent attack with % piece of wood upon the accused. The. other witness deposed to the fact of the alleged attack upon the accused by Ben Burney, and stated the shooting occurred after this, although he did not see the act of shooting. It is manifest that the testimony contained in the first affidavit could not have aided the defendant." An 'assault upon the accused, after the shooting, by one of the bystanders, could not have reduced the grade of the offense committed’in shooting the decedent. And while the testimony of-the other witness by affidavit, to the effect that one Burney was making a violent assault upon the defendant just previously to the shooting, does corroborate the statement of the defendant, we do not think that a new trial should be granted upon this account, as in view of all the facts in the ease it could hardly be expected to produce a different result on another' trial. How could a jury be expected to believe the defendant’s statement, that he shot at a man who was his assailant, four times, when, according to the uncontradicted evidence in the case, none of the shots fired touched the man at whom it is claimed by the defendant that he fired them, but each one found lodgment in the vitals of his wife, the woman with whose murder he stands charged. The statement alleged to have been made by the dying woman, in one affi*135davit submitted on the hearing of the motion for a new trial, that the accused was not to blame but that her mother was at fault, wag a mere conclusion (even if it be true that the woman made such á statement), and could not have been introduced as testimony on another trial.
Still another affidavit was introduced in which the affiant deposed that certain of the State’s witnesses, naming them, were of bad character. Such evidence, being merely of an impeaching character, shows no ground for the grant of a new trial.

Judgment affirmed.


All the Justices concur.